DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The response filed 2 February 2022 has been entered:
Claim(s) 1-13 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: “adjusting the spacing of the two holding devices from the first distance to a second distance, shorter than the first distance, while the supplied packaging film is held between the two holding devices, so that the packaging film held by the two holding devices is caused to sag downwardly towards the packaging tray positioned below the packaging film on the lifting device, and Page 2 of 11Response to Office Action of September 2, 2021raising the packaging tray with the lifting device toward the sagging packaging film in order for the packaging tray to contact and press against the sagging packaging film”.

Furthermore, while EP 0340157 A1 to Haag (reference filed in the IDS submitted 10 November 2021) was considered, Haag does not resolve the aforementioned lack of disclosure or obviousness. Particularly, while Haag provides similar result of providing sag or looseness of the film when the packaging tray is being raised, it is achieved by dispensing the film loosely, rather than adjusting the space of two holding devices (see Figs. 1-2 and para. 10). Therefore, the claimed invention is allowable over the prior art.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731